Citation Nr: 0608800	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left hip.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right hip.

3. Entitlement to an initial compensable disability rating 
for an olecranon spur of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
2001.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, wherein, in pertinent part, the RO 
granted entitlement to service connection for bilateral hip, 
right elbow, and left middle finger disabilities.  The hip 
disabilities were each initially assigned a 10 percent 
disability rating, and the right elbow disorder was found to 
be noncompensable in nature.  The veteran appealed these 
initial disability ratings.

This matter was previously before the Board in March 2005, 
but was remanded for additional development.  The case is now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The degenerative joint disease of the left hip is 
manifested by flexion at worst to 70 degrees and abduction at 
worst to 30 degrees, with pain.

2.  The degenerative joint disease of the right hip is 
manifested by flexion at worst to 90 degrees and abduction at 
worst to 30 degrees, with pain.

3.  The olecranon spur of the right elbow is manifested by 
periarticular pathology productive of painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for service-connected degenerative joint 
disease of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5003 (2005).

2.  The criteria for an initial disability rating greater 
than 10 percent for service-connected degenerative joint 
disease of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5003 (2005).

3.  The criteria for an initial 10 percent disability rating, 
and not higher, for service-connected olecranon spur of the 
right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5015, 5206 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in October 2002 and from the 
Appeals Management Center (AMC) dated in April 2005 and 
October 2005, as well as by the discussions in the October 
2001 rating decision, the May 2003 Statement of the Case 
(SOC), the October 2003 and December 2005 Supplemental 
Statements of the Case (SSOC), and in the March 2005 Board 
remand.  The veteran was told of what was required to 
substantiate his claims for higher ratings and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claims.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

Since service connection was granted, and the initial ratings 
have been assigned effective the date of the veteran's 
separation from service, there is no potential service 
connection or effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).   

The veteran's claim was initially adjudicated by the RO in 
October 2001.  The aforestated notice was clearly provided to 
the veteran subsequent to the initial adjudication of this 
matter.  However, to the extent that he was not provided 
adequate VCAA notice prior to the initial adjudication of his 
claim, this was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, and the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and after notice was provided, the case was 
readjudicated and the aforestated SOC and SSOCs were provided 
to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in July 2001, August 2005 and 
October 2005.  The examinations were thorough in nature, 
based upon a review of the veteran's entire claims folder, 
and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31 (2005). 


Degenerative joint disease of the right and left hips

The veteran's service-connected bilateral hip disorders have 
each been assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides the 
rating criteria for degenerative arthritis. 

Degenerative arthritis established by X-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion a 10 percent 
rating is assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of two or more joints 
or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A 20 percent disability rating for limitation of flexion of 
the thigh requires flexion to be limited to 30 degrees.  38 
C.F.R. § 4.71, Diagnostic Code 5252.  A 30 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 20 degrees.  The maximum 40 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 10 degrees.  Id.  

Additionally, limitation of abduction of the thigh resulting 
in motion lost beyond 10 degrees warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71, Diagnostic Code 5253 
(2005).  

A VA examination report from an examination conducted while 
the veteran was still on active duty dated in July 2001, 
shows that he reported mild hip pain.  Physical examination 
revealed no impairment of ability to stand, walk, or balance. 
The right hip had 45 degrees abduction, 90 degrees flexion, 
with pain to compression.  The left hip had 40 degrees 
abduction, 90 degrees flexion, with pain to compression. 

A VA examination report dated in August 2003 shows that the 
veteran reported some mild pain with range of motion, more so 
on the left than the right, however, there was no particular 
pain behavior noted.  Range of motion of the left hip was 
zero degrees of extension, 100 degrees of flexion, internal 
rotation of 30 degrees, external rotation of 45 degrees, 
abduction of 35 degrees, and adduction is 30 degrees.  The 
right hip showed zero degrees of extension, 95 degrees of 
flexion, internal rotation of 30 degrees, external rotation 
of 60 degrees, abduction of 30 degrees, and adduction of 35 
degrees.  There was 2+ reproducible tenderness over the 
greater trochanter on the left side with the posterior side 
the more painful area.  Palpation around the right hip area 
revealed 1+ tenderness over the greater trochanter.  The 
diagnosis was bilateral hip pain with essentially normal X-
rays, and suspected bilateral trochanteric bursitis, left 
greater than right.

Outpatient treatment records from the Third Medical Group at 
the Elmendorf Air Force Base in Alaska, dated from February 
2003 to June 2004 show that the veteran was treated for 
intermittent symptoms associated with osteoarthritis of the 
hips. 

A VA examination report dated in October 2005 shows that the 
veteran was currently employed as a civil engineer.  The 
veteran reported decreased range of motion and increased 
fatigability, with the left being worse than the right.  
Physical examination revealed right hip flexion to 90 
degrees, extension to 25 degrees, abduction to 40 degrees,  
adduction to 25 degrees, internal rotation to 60 degrees, and 
external rotation to 60 degrees.  Left hip flexion was to 70 
degrees, extension to 20 degrees, abduction to 30 degrees, 
adduction to 10 degrees, internal rotation to 40 degrees, and 
external rotation to 50 degrees. 

With the left hip, there appeared to be pain at the endpoint 
of range of motion stresses, although there was no increase 
in pain with repetitive motion and no change in measured 
motion with repetitive motion.  There did not appear to be 
any fatigue, loss of strength or endurance.  Right hip range 
of motion was less painful though still with pain at the 
endpoint of range of motion.  There did not appear to be any 
fatigue, loss of strength or endurance with repetitive 
motion.  The diagnosis was left hip strain with slight 
calcific changes of ligaments without degenerative joint 
disease, with decreased and painful motion; and chronic 
strain of the right hip with calcific ligament changes 
without degenerative joint disease with painful motion.

Applying the pertinent legal criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
10 percent for either the left or the right service-connected 
hip disorders.

Review of the range-of-motion findings from the July 2001, 
August 2003, and October 2005 VA examinations indicates that 
flexion in the left thigh was limited to, at worst, 70 
degrees, and in the right thigh was limited to, at worst, 90 
degrees, which do not approach the limitation of flexion 
required for a 20 percent rating under Diagnostic Code 5252 
(30 degrees).  The findings from the July 2001, August 2003, 
and October 2005 VA examinations indicates that abduction of 
either thigh was limited to, at worst, 30 degrees, which does 
not approach the limitation of abduction required for a 20 
percent rating under Diagnostic Code 5253 (10 degrees).   

A review of the other potentially applicable diagnostic codes 
providing a rating in excess of 10 percent for disability of 
the hip and thigh codified at Diagnostic Codes 5250-5255 does 
not reveal any other provision under which increased 
compensation would be warranted, as review of the medical 
records does not reflect ankylosis of either hip (Diagnostic 
Code 5250); flail joint (Diagnostic Code 5254); or a fracture 
or malunion of either femur (Diagnostic Code 5255).

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although the veteran 
reported decreased range of motion and increased fatigability 
in October 2005, the examiner concluded that there did not 
appear to be any fatigue, loss of strength or endurance in 
either hip joint.  As such, an additional increase due to 
functional impairment would not be appropriate, under the 
criteria of 38 C.F.R. §§ 4.40. and 4.45.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the 10 percent disability rating for each hip 
effective from the date of the initial rating assigned for 
the service-connected hip disabilities. The Board on review 
concurs with that rating.  The rationale set forth above, in 
determining that a rating in excess of 10 percent is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time. Thus, 
a rating in excess of 10 percent is not warranted for any 
portion of the time period in question.

In conclusion, the Board finds that the criteria for an 
initial disability rating greater than 10 percent for 
degenerative joint disease of either of the veteran's hips 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Olecranon spur of the right elbow

The veteran's service-connected olecranon spur of the right 
elbow has been assigned a noncompensable disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5015, which 
provides the rating criteria for benign new growths of bones.  
Benign bone growths are rated based on limitation of motion 
as degenerative arthritis.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5015 (2005).

Diagnostic Code 5206 for limitation of flexion of the forearm 
provides a 20 percent rating if flexion is limited to 90 
degrees, a 10 percent rating if flexion is limited to 100 
degrees, and a noncompensable disability rating if flexion is 
limited to 110 degrees.  Diagnostic Code 5207 for limitation 
of extension of the forearm provides a 20 percent rating if 
extension is limited to 75 degrees, and 10 percent rating if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(2005).  If forearm flexion is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent rating is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208 
(2005).  

Diagnostic Code 5213 provides a 10 percent rating for 
limitation of supination of the forearm to 30 degrees or 
less.  Limitation of pronation of the forearm warrants a 20 
percent rating if motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation.  
Motion lost beyond the middle of arc warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).  
The regulations define normal range of motion for the forearm 
as pronation to 80 degrees and supination to 85 degrees.  38 
C.F.R. § 4.71, Plate I (2005).

The July 2001 VA examination report shows that the veteran 
reported almost full use of the right elbow, except for pain 
with heavy lifting.  Physical examination revealed full 
painless range of motion of the right elbow without any 
functional impairment.  There was 0-145 degrees of flexion, 
0-80 degrees of pronation, and 0-85 degrees of supination, 
with no evidence of pain.  The examiner described the elbow 
as mildly symptomatic.

The August 2003 VA examination report shows that the veteran 
reported a twinge pain around the right elbow if he attempts 
to throw something.  X-ray evidence of the presence of a 5 
millimeter osteophyte of the olecranon, though the joint 
spaces of the right elbow, including the radial humeral 
joint.  It appeared to be well maintained and there were no 
other osteophytes detected.  The diagnosis was olecranon spur 
of the right elbow with decreased right elbow flexion of 
unknown etiology.

The October 2005 VA examination report shows that the veteran 
reported pain in the right elbow with range of motion, but 
without spontaneous flare-ups.  Physical examination revealed 
full flexion of the right elbow to 145 degrees and full 
extension to zero degrees.  Supination and pronation were 
full to 85 degrees, though there was pain in the elbow 
generally at the endpoint of range of motion stresses and 
pain was made worse with repetition of motion and 
flexion/extension against resistance.  Strength was 5/5 and 
did not decrease with repetitive motion nor did the range of 
motion.  The diagnosis was chronic calcific tendonitis and 
degenerative joint disease with spurring right elbow with 
painful motion.  No change in full range of motion as 
measured or loss of endurance though there was an increase in 
pain with repetitive motion noted.  There was no spontaneous 
flare history noted.  X-rays revealed a degenerative change 
in the medial side of the elbow joint and the olecranon.

According to the rating criteria, a 10 percent disability 
rating is applicable if flexion is limited to 100 degrees, or 
if extension is limited to 45 degrees.  In July 2001, the 
veteran was said to have full range of motion of the right 
elbow without any functional impairment.  In August 2003, he 
was said to have some decreased range of motion of the right 
elbow, but the degree was not specified.  In October 2005, 
examination revealed full flexion of the right elbow to 145 
degrees and full extension to zero degrees.  The evidence 
does not show that flexion of the forearm was limited to 100 
degrees or that extension was limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2005).  
Nor have there been any findings of limitation of supination 
of the forearm to 30 degrees or less or limitation of 
pronation of the forearm with motion is lost beyond the last 
quarter of the arc with the hand not approaching full 
pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).  
The veteran has had essentially full pronation and 
supination, to 80/85 degrees. 

Under 38 C.F.R. § 4.59 (2005), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Resolving reasonable doubt in 
favor of the veteran, the Board finds that the clinical 
findings establish that he has periarticular pathology (i.e., 
arthritis and an olecranon) productive of painful motion, and 
therefore warrants a 10 percent evaluation under Diagnostic 
Code 5206.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Of note, the VA examiner in 
October 2005 stated that there was pain in the elbow 
generally at the endpoint of range of motion stresses and 
pain was made worse with repetition of motion and 
flexion/extension against resistance.  The diagnosis was 
chronic calcific tendonitis and degenerative joint disease 
with spurring right elbow with painful motion.  Accordingly, 
a 10 percent evaluation for an olecranon spur of the right 
elbow is granted, effective October 1, 2001.  Taking the 
veteran's contentions into account and the medical findings, 
an evaluation in excess of 10 percent is not warranted.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  38 C.F.R. 
§ 3.102.

In conclusion, the Board finds that the criteria for an 
initial 10 percent disability rating, and not higher, for the 
service-connected olecranon spur of the right elbow have been 
met.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left hip is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right hip is 
denied.

Entitlement to an initial 10 percent disability rating for 
olecranon spur of the right elbow is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


